EVERETT, Chief Judge
(dissenting):
The issue before us is admissibility of the transcript of an interview by Naval Investigative Service (NIS) agents of Martindale’s adopted son. The military judge and the majority of this Court are of the opinion that the transcript’s admissibility was es*176tablished under Mil.R.Evid. 804(b)(5), Manual for Courts-Martial, United States, 1969 (Revised edition). I disagree.
I
The legislative history of the residual hearsay exception indicates that Congress “intended” the exception to “be used very rarely, and only in exceptional circumstances’’ S.Rep. No. 1277, 93d Cong., 2d Sess. 20, reprinted in 1974 U.S.Code Cong. & Admin.News 7051, 7066 (emphasis added). The circumstance that the transcript was corroborated by appellant’s own confession is not itself “exceptional.” Cf. United States v. Barror, 23 MJ 370, 372 (CMA 1987); United States v. Hines, 23 MJ 125, 137-38 (CMA 1986); United States v. Bailey, 581 F.2d 341, 349 (3d Cir.1978).
Nor is corroboration determinative of the reliability of the hearsay statement. In Hines, we cautioned: “Corroboration alone, however, without other factors indicating reliability, would generally not suffice to render [hearsay] statements reliable.” 23 MJ at 138 n. 17 (emphasis added; citation omitted). In other words, if the ex parte statement is lacking in “circumstantial guarantees of” reliability, the fact that the statement is corroborated by an accused’s confession is not enough to satisfy the demands of Mil.R.Evid. 804(b)(5). See United States v. Barror and United States v. Bailey, both supra.
The majority implies as much when it bases its conclusion “upon the entire record presented to the military judge, including appellant’s confession ...” 30 MJ at 175 (emphasis omitted). The majority does not identify what in the “entire record” it finds so convincing as to the statement’s reliability — but I find the circumstances surrounding the statement to be quite the contrary.
The son was 12 years old; emotionally and mentally disabled; and functionally illiterate. He was under the impression that the agents would not allow his mother to be present with him during the interview; indeed, when his mother asked to remain with her son during the interview, the agents persuaded her not to do so. The record is devoid of any legitimate reason for interviewing an illiterate, emotionally disturbed boy under such conditions.
The interview lasted 2 hours. During the interview, the agents asked the son several questions: They were based on appellant’s confession; they were predominantly leading; the son obviously was uncomfortable with them; and almost all were answered by “yes,” “no,” or “I don’t know.” Against the backdrop of this style of interrogation (and the questionable reliability of any statement that results), consider two other almost incredible factors: It was not until 30 minutes into the interview, when the agents asked the son to sign a sworn statement, that they learned that he was functionally illiterate; and they did not realize that he was mentally disabled until after the interview was over! Under these circumstances, the risk that the product of this interview is not reliable is so high that it boggles the mind.
To aggravate matters even more (if that is possible), the transcript admitted into evidence is derived from a recorded interview in which, as the NIS agents candidly admitted, there were several intentionally unrecorded gaps (shades of a bygone era). We do not know what was said or done during those intervals — we are told by the agents, however, that the recorder was turned off at least five times either because the son was confused or to permit the questioner to collect her thoughts! Martindale, of course, had no opportunity to question his son during the interview.
Notwithstanding, the military judge found that, despite the conditions of the interview, the statement evinced “circumstantial guarantees of trustworthiness” “as a whole”; but he failed to explain what those guarantees were or what parts comprised the “whole.” Regrettably, the majority opinion suffers from the same omission.
It is possible that the majority relies on the testimony of Dr. Greene “that there was no indication that the boy had fabricated the fact that the abuse occurred or that *177it had happened frequently, over a long period of time.” The majority does concede, though, that the doctor did acknowledge “that it was possible the child was ‘latching on to’ suggestions by the NIS agents as to exact times and frequency of the sexual abuse.” 30 MJ at 175. Why is it possible that the child was led in some of his answers but not in others?
The doctor testified that he had not seen any indication that the fact or duration of abuse had been fabricated by the alleged victim. The question that immediately arises is whether he had any affirmative indication that this information had not been fabricated. In light of the expert’s concession that the child may have “ ‘lateh[ed] on to’ suggestions by the NIS agents as to” some of the details of his answers and in light of the previously noted comedy of errors surrounding the interrogation, this seems to be a fair question. Strikingly, it is unanswered by the record.
Perhaps even more importantly, the doctor’s testimony as to “fabrication” really is testimony as to the credibility of the alleged victim. As was pointed out by Judge Cox in the lead opinion in United States v. Arruza, 26 MJ 234, 237 (CMA 1988), cert. denied, 489 U.S. 1011, 109 S.Ct. 1120, 103 L.Ed.2d 183 (1989):
This Court has consistently held that child-abuse experts are not permitted to opine as to the credibility or believability of victims or other witnesses. United States v. Petersen, 24 M.J. 283 (C.M.A.1987); United States v. Deland, 22 M.J. 70 (C.M.A.), cert. denied, 479 U.S. 856, 107 S.Ct. 196, 93 L.Ed.2d 128 (1986); United States v. Cameron, 21 M.J. 59 (C.M.A.1985). This holding is consistent with the decisions of Federal Circuit courts. See United States v. Azure, 801 F.2d 336 (8th Cir.1986).
Although in this case the expert’s opinion was presented in the process of determining whether the transcript should be admitted into evidence, the fact remains that it was relied on by the military judge and is now relied on by the majority — a reliance which, in my opinion, violates the rule established in Arruza. In any event, the extraordinarily high risk of imreliability posed by the circumstances surrounding the questioning quite adequately offsets any assurance that might be drawn from Dr. Greene’s testimony.
As the majority opinion notes, the son did testify at the sentencing phase of the trial. However, what occurs after findings of guilt is irrelevant in deciding whether the military judge erred in admitting the transcript into evidence in determining guilt or innocence. Martindale should not be penalized in any way for his decision not to call or confront his son during the trial of the case or to ask during the hearing on the motion in limine whether the transcript contained all of the son’s responses during his interview by the two NIS agents. In view of the mental state and illiteracy of this 12-year-old, any failures to obtain complete testimony from him should be held against the Government, rather than against Martindale.
In sum, I conclude that this evidence did not adequately comply with Mil.R.Evid. 804(b)(5), and its reception constituted prejudicial error.
II
Finally, I am concerned because the entire prosecution stems from what seems to me to be a violation of a naval directive designed to protect servicemembers who, like Martindale, have voluntarily sought counseling for a problem. Secretary of the Navy Instruction 1752.3 provides in paragraph 7a for “voluntary self-referral” and states that “disclosure of offenses to designated FAP [Family Advocacy Program] representatives for the express purpose of obtaining treatment or rehabilitation may not be used against the member in any disciplinary action under the UCMJ or as the basis for characterizing a discharge.” (Emphasis added.)
Martindale had referred himself to the Family Advocacy Program; and I conclude that this referral — even though the result of the conversations with a supervisor — fell *178within the category of “voluntary self-referral.” Representatives of the Family Advocacy Program, in turn, advised him to disclose his offenses to the Naval Investigative Service. This advice on their part does not seem to comply with the intent of the directive.
When Martindale reported to the Naval Investigative Service, he was given a so-called “cleansing warning,” which advised him that “[a]ny statement you have previously made such as to members of your command cannot be used against you.” Under the circumstances here, I am convinced that this warning was insufficient to overcome the pervasive effect of the previous advice given to Martindale by his Family Advocacy Program counselor, who suggested that talking to NIS agents about his offenses was necessary as part of his therapy.
It goes without saying that I have no sympathy for the crimes of which Martin-dale was convicted. However, I am convinced of the importance of Family Advocacy Programs; and it seems to me — and apparently also to the Secretary of the Navy — that voluntary self-referral is an important part of such programs. Indeed, voluntary self-referral and prohibitions against disclosure have been incorporated into various other important programs, such as those dealing with alcohol and substance abuse and AIDS.
I conclude that a prohibition against the use of information disclosed “for the express purpose of obtaining treatment or rehabilitation” is a rational — and probably vital — component of voluntary self-referral. This being so, I cannot condone the evasion of this privilege which has occurred in the present case and which prejudiced appellant.
III
Since Martindale was convicted on inadmissible — and unreliable — evidence, I would reverse the decision below.